Citation Nr: 0935450	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-22 937	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lung disability 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran's claims file was subsequently 
transferred to the Indianapolis, Indiana RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran does not have a lung disability that is 
related to asbestos exposure in service; asbestosis has not 
been diagnosed.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  The Veteran does not have a lung disability that is the 
result of asbestos exposure in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May  30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2006 and June 2008.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, including 
service connection for a disability related to claimed 
asbestos exposure, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the Veteran's claims.  The 
RO obtained the Veteran's service treatment records (STRs), 
service personnel records, provided an examination in 
furtherance of his PTSD claim, and requested information from 
the National Personnel Records Center (NPRC), in an attempt 
to verify the Veteran's alleged stressor(s), and potential 
asbestos exposure.  

In terms of whether or not the Veteran should have been 
afforded a VA examination for his lung disability, claimed as 
due to asbestos exposure, the Board notes that VA is not 
required to provide a medical examination to a claimant as 
part of the duty to assist if the record does not already 
contain some indication that current disability is related to 
a military event, injury, or disease.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 
326 F.3d 1381 (2003) (Board under no obligation to obtain a 
medical opinion when there is no competent evidence that the 
Veteran's disability or symptoms were service related).  In 
this case, as will be explained below, there is no evidence 
of record beyond the Veteran's uncorroborated assertions 
suggesting that his breathing problems are a consequence of 
in-service asbestos exposure, or related to service in any 
other way.  As such, the Board finds that a VA examination 
was not required, and no duty to assist was unmet.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.



PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

The Veteran contends that he experiences PTSD resulting from 
an in-service incident which occurred on July 31, 1944, while 
he was serving as an armed guard on a United States Merchant 
Vessel, and involved the sinking of his freighter, the U.S.S. 
Exmouth, after it was struck by an enemy torpedo.  

Here, regardless of whether the Veteran engaged in combat 
with the enemy, or whether or not his claimed stressor can be 
independently verified, the salient point to be made is that 
the evidence of record does not contain a diagnosis of PTSD 
in accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), and thus the first prong of the requirement for service 
connection for PTSD has not been met.  Specifically, the 
March 2008 VA physician who examined the Veteran stated that 
there was insufficient clinical symptomatology to establish a 
diagnosis of PTSD, noting that the Veteran did not meet the 
DSM-IV criteria for PTSD.  H.K., M.D. noted that the Veteran 
did not experience behavioral or social changes, and was not 
re-experiencing heightened physiological arousal due to 
service.  On examination, Dr. K. noted that the Veteran was 
oriented to person, place and time, spoke clearly, denied 
hallucination or delusion, and stated that his memory for 
recent and remote events was intact.  Dr. K. stated that the 
Veteran experienced no impairment of thought process, social 
functioning or activities of daily living.  Dr. K. noted that 
the Veteran had no history of psychiatric treatment, and 
stated that his physical problems included replacement 
surgery in his knees, back surgery, right hip surgery, 
hypertension, GERD, and breathing problems.  At this 
examination, the Veteran noted that because of his physical 
problems and not being able to do the things he wants to do, 
he often became depressed and had entertained suicidal 
thoughts.  After thoroughly examining the Veteran, Dr. K. 
rendered an Axis I diagnosis of depressive disorder secondary 
to physical problems, and noted that the criteria for PTSD 
were not met, again stating that the Veteran did not 
experience behavioral or social changes, nor was he re-
experiencing or having heightened physiological arousal due 
to service.

In summary, although the Board acknowledges the Veteran's 
belief that his experiences in World War II led to mental and 
emotional problems, the only diagnosed mental disability of 
record is a depressive disorder, which was found to be 
related to non-service connected physical problems.  
Therefore, without a diagnosis of PTSD, this claim must be 
denied.

Lung Disability

The Veteran contends that he was exposed to asbestos while 
serving as an armed guard aboard a U.S. Merchant Vessel 
during World War II.  Specifically, the Veteran stated that 
he was exposed to asbestos when the tanker he was on was hit 
and caught on fire, resulting in a lot of smoke.

The Veteran's service treatment records (STRs) contain no 
documentation relating to complaints or treatment for any 
sort of breathing problems and/or lung disability, and an 
August 1943 entrance examination and January 1946 discharge 
examination both noted that the Veteran's respiratory system 
was normal.  Further, a January 1946 photofluorographic chest 
x-ray given at the time of discharge was negative.  

The Veteran's personnel records note that his military 
occupational specialty (MOS) was an armed guard gunner, 
aboard several different U.S. Armed Merchant Vessels during 
WWII.  These personnel records also indicate that prior to 
entry into the military, the Veteran's civilian occupation 
was a coal miner.

Evidence of current breathing problems includes a March 2008 
VA examination which contains an Axis III diagnosis of 
asthma, and a June 2007 CT scan of the chest which gives an 
impression of redemonstration of ground glass opacities in 
the lungs with interlobular septal thickening consistent with 
a non-specific interstitial process, affecting the upper and 
lower lobes.  The CT scan revealed no evidence of significant 
bronchiectasis.

Regarding establishing the probability of asbestos exposure, 
the Board notes that common materials that may contain 
asbestos include steam pipes for heating units and boilers, 
ceiling tiles, roofing shingles, wallboard, fire-proofing 
materials, and thermal insulation.  M21-1MR, Part 
IV.ii.2.C.9.a (December 13, 2005).  High exposure to asbestos 
and a high prevalence of disease have been noted in 
insulation and shipyard workers.  M21-1MR, Part 
IV.ii.2.C.9.f.  During WWII, several million people employed 
in U.S. shipyards and U.S. Navy veterans were exposed to 
asbestos fibers since they were used extensively in military 
ship construction.  M21-1MR, Part IV.ii.2.C.9.g.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

In this case, although the Veteran served in the U.S. Navy 
during WWII, his primary duty was serving as an armed guard 
aboard several different U.S. Armed Merchant Vessels.  As 
such, the Veteran's duties aboard navy ships during WWII did 
not involve serving in a high asbestos risk capacity because 
his military occupational specialty (MOS) did not include 
duties which entailed working in a boiler room or with 
heating units, which could have put him in contact with steam 
pipes that might have contained asbestos.  There is no 
evidence that the Veteran came into contact with thermal 
insulation, or engaged in any other duties involving a high 
probability of asbestos exposure while serving in the Navy 
during WWII. 

Although the Veteran contends that he was exposed to asbestos 
during a ship fire, there is no medical evidence of record 
containing a current diagnosis of asbestosis, or any other 
disease that is specifically associated with asbestos 
exposure (see above).  Specifically, the Veteran has been 
found to have asthma (see March 2008 VA examination), and a 
non-specific interstitial process involving the 
redemonstration of ground glass opacities in the lungs with 
interlobular septal thickening.  See June 2007 CT scans.  
Although the Veteran appears to have some interstitial 
process affecting the lungs, there has been no suggestion 
that such a process is related to military service or more 
specifically to asbestos exposure during service.  Therefore, 
the Board finds that service connection for a lung disability 
due to asbestos exposure is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.

Service connection for a lung disability due to asbestos 
exposure is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


